         Case 1:18-cr-00328-KPF Document 282 Filed 08/29/19 Page 1 of 1




August 29, 2019                                                         Daniel S. Ruzumna
                                                                        Partner
                                                                        (212) 336-2034
                                                                        druzumna@pbwt.com

By ECF

The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007

               Re:    United States v. Anilesh Ahuja, et al.,
                      18 Cr. 328 (KPF)

Dear Judge Failla:

                In light of last week’s telephonic conference regarding the scope of Your Honor’s
ruling on our firm’s motion to withdraw from the case, we write to notify the Court that we will
remain in the case as counsel to Mr. Shor through sentencing. We will ensure that a notice of
appeal is filed on Mr. Shor’s behalf and then promptly move to withdraw as his counsel. Mr.
Shor has agreed to this arrangement, and he consents to our withdrawal as described herein.

               We thank the Court for its time and consideration.

                                                    Respectfully submitted,




                                                    Daniel S. Ruzumna

cc:    Counsel of Record
